DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. (c) with PCT/JP2020/007809 and claim for foreign priority under 35 U.S.C. 119 (a)-(d) with JP 2019-071355. The certified copy for foreign priority has been filed with the Office on 11/04/2021. Accordingly, the earliest effective filing date for the claimed invention was recognized as 04/03/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11256024 B2 (hereinafter “Pat 024”). Although the claims at issue are not identical, they are not patentably distinct from each other due the tables and discussion below.
Table 1
Clam 1 of Pending Application
Claim 1 of Pat 024
An electronic device comprising: 
a liquid crystal panel; 
an illumination device configured to illuminate the liquid crystal panel; and 
a light reflecting material, wherein the illumination device includes: 
a first light guide having an opening; 


a first light source configured to irradiate the first light guide with light; 
a second light guide formed in the opening; and 















a second light source configured to irradiate the second light guide with light, and the light reflecting material is located between the first light guide and the second light guide in the opening.
An electronic equipment comprising: 
a liquid crystal panel; 
an illumination device configured to illuminate the liquid crystal panel; and 
a light receiving element, the illumination device including: 
a first light guide which includes a first opening and is opposed to the liquid crystal panel; 
a first light source configured to irradiate light to the first light guide; 
a second light guide including a first area, a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, a first side surface continuous from the first main surface, a second side surface positioned inside the first side surface in a plan view and continuous from the second main surface, and a continuous surface continuous from each of the first side surface and the second side surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element; 
a second light source opposed to each of the continuous surface and the second side surface between the first main surface and the second main surface to irradiate light onto the second side surface, and 
a light reflective layer covering each of the continuous surface and the first side surface.



Re Claim 2:
Claim 1 of Pat 024 further discloses a light receiving element (top of Table 1).
With further regard to the light receiving element, Claim 1 of Pat 024 at least suggests a light receiving element that overlaps the liquid crystal panel and the second light guide and receives light through the liquid crystal panel by the cited limitation of a light reflective layer covering each of the continuous surface and the first side surface, a continuous surface continuous from each of the first side surface and the second side surface, and a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, a first side surface continuous from the first main surface, a second side surface positioned inside the first side surface in a plan view and continuous from the second main surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 1 of Pat 024 as at least suggesting a light receiving element that overlaps the liquid crystal panel and the second light guide and receives light through the liquid crystal panel.
Re Claim 3:
With further regard to the second light source, Claim 1 of 024 at least suggests wherein the second light source is located between the light reflecting material and the second light guide by the cited limitation of a second light source opposed to each of the continuous surface and the second side surface between the first main surface and the second main surface to irradiate light onto the second side surface, a light reflective layer covering each of the continuous surface and the first side surface, a continuous surface continuous from each of the first side surface and the second side surface, and a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, and a first side surface continuous from the first main surface, a second side surface positioned inside the first side surface in a plan view and continuous from the second main surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 1 of Pat 024 as at least suggesting wherein the second light source is located between the light reflecting material and the second light guide.
Re Claim 4:
With further regard to the second light source, Claim 1 of 024 at least suggests wherein the second light guide includes a first main surface opposed to the liquid crystal panel, a second main surface opposed to the first main surface, and a side surface between the first main surface and the second main surface, and the light reflecting material is disposed to face the side surface by the description of the cited limitation of a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, a first side surface continuous from the first main surface, a second side surface positioned inside the first side surface in a plan view and continuous from the second main surface, and a continuous surface continuous from each of the first side surface and the second side surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element and a light reflective layer covering each of the continuous surface and the first side surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 1 of Pat 024 as at least suggesting wherein the second light guide includes a first main surface opposed to the liquid crystal panel, a second main surface opposed to the first main surface, and a side surface between the first main surface and the second main surface, and the light reflecting material is disposed to face the side surface.
Re Claim 5:
With further regard to the second light guide, Claim 1 of Pat 024 at least suggests wherein the second light guide includes a first main surface opposed to the liquid crystal panel, a second main surface opposed to the first main surface, and a side surface between the first main surface and the second main surface, and the light reflecting material is disposed to face the side surface by the cited limitation of a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, a first side surface continuous from the first main surface, a second side surface positioned inside the first side surface in a plan view and continuous from the second main surface, and a continuous surface continuous from each of the first side surface and the second side surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element and a light reflective layer covering each of the continuous surface and the first side surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 1 of Pat 024 as at least suggesting wherein the second light guide includes a first main surface opposed to the liquid crystal panel, a second main surface opposed to the first main surface, and a side surface between the first main surface and the second main surface, and the light reflecting material is disposed to face the side surface.
Table 2
Claim 6 of Pending Application
Claim 1 of Pat 024
An electronic device comprising: 
a liquid crystal panel; 
an illumination device configured to illuminate the liquid crystal panel; and 
a light reflecting material, wherein the illumination device includes: 
a first light guide; 


a first light source that faces the first light guide and is configured to irradiate the first light guide with light; 

a second light guide; and 
a second light source that faces the second light guide and is configured to irradiate the second light guide with light, the first light guide includes a first main surface opposed to the liquid crystal panel, a second main surface opposed to the first main surface, and an opening penetrating between the first main surface and the second main surface, the second light guide is formed in the opening, and the light reflecting material is located between the first light guide and the second light guide in the opening.
An electronic equipment comprising: 
a liquid crystal panel; 
an illumination device configured to illuminate the liquid crystal panel; and 
a light receiving element, the illumination device including: 
a first light guide which includes a first opening and is opposed to the liquid crystal panel; 
a first light source configured to irradiate light to the first light guide; 
a second light guide including a first area, a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, a first side surface continuous from the first main surface, a second side surface positioned inside the first side surface in a plan view and continuous from the second main surface, and a continuous surface continuous from each of the first side surface and the second side surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element; 
a second light source opposed to each of the continuous surface and the second side surface between the first main surface and the second main surface to irradiate light onto the second side surface, and 
a light reflective layer covering each of the continuous surface and the first side surface.


Re Claim 6:
With the exception of the underlined text, Claim 6 of Pat 024 discloses the claim limitations.
With regard to light sources facing light guides, Claim 6 of Pat 024 at least suggests the first light source that faces the first light guide and the second light source that faces the second light guide by the cited limitations of a first light source configured to irradiate light to the first light guide and a second light source opposed to each of the continuous surface and the second side surface between the first main surface and the second main surface to irradiate light onto the second side surface the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Claim 6 of Pat 024 as at least suggesting the first light source that faces the first light guide and the second light source that faces the second light guide.
With regard to the first and second main surfaces, Claim 6 of Pat 024 at least suggests the first light guide includes a first main surface opposed to the liquid crystal panel by the cited limitation of a second light guide including a first area, a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Claim 6 of Pat 024 as at least suggesting he first light guide includes a first main surface opposed to the liquid crystal panel.
With regard to the opening, Claim 6 of Pat 024 at least suggests an opening penetrating between the first main surface and the second main surface by the cited limitation of a second light guide including a first area, a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Claim 6 of Pat 024 as at least suggesting an opening penetrating between the first main surface and the second main surface. 
With regard to the light reflecting element, Claim 6 of Pat 024 at least suggests the light reflecting material is located between the first light guide and the second light guide in the opening by the cited limitation of a second light guide including a first area, a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element and a light reflective layer covering each of the continuous surface and the first side surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Claim 6 of Pat 024 as at least suggesting the light reflecting material is located between the first light guide and the second light guide in the opening.
Re Claim 7:
Claim 1 of Pat 024 further discloses a light receiving element (top of Table 2).
With regard to the light receiving element, Claim 6 of Pat 024 at least suggests the light receiving element that overlaps the liquid crystal panel and the second light guide and is configured to receive light through the liquid crystal panel by the cited limitation of a second light guide including a first area, a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element and a light reflective layer covering each of the continuous surface and the first side surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Claim 6 of Pat 024 as at least suggesting the light receiving element that overlaps the liquid crystal panel and the second light guide and is configured to receive light through the liquid crystal panel.
Re Claim 8:
With further regard to the second light source, Claim 6 of 024 at least suggests wherein the second light source is located between the light reflecting material and the second light guide by the cited limitation of a second light source opposed to each of the continuous surface and the second side surface between the first main surface and the second main surface to irradiate light onto the second side surface, a light reflective layer covering each of the continuous surface and the first side surface, a continuous surface continuous from each of the first side surface and the second side surface, and a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, and a first side surface continuous from the first main surface, a second side surface positioned inside the first side surface in a plan view and continuous from the second main surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 6 of Pat 024 as at least suggesting wherein the second light source is located between the light reflecting material and the second light guide.
Re Claim 9:
With further regard to the second light source, Claim 6 of 024 at least suggests wherein a light emitting surface of the second light source is disposed so as to emit light in a direction from the second main surface toward the first main surface by the cited limitation of a second light source opposed to each of the continuous surface and the second side surface between the first main surface and the second main surface to irradiate light onto the second side surface, a light reflective layer covering each of the continuous surface and the first side surface, a continuous surface continuous from each of the first side surface and the second side surface, and a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 6 of Pat 024 as at least suggesting wherein a light emitting surface of the second light source is disposed so as to emit light in a direction from the second main surface toward the first main surface.
Re Claim 10:
With further regard to the opening, Claim 6 of 024 at least suggests wherein the opening includes a side surface between the first main surface and the second main surface, and the light reflecting material is disposed to face the side surface by the cited limitation of a second light guide including a first area, a second area surrounding the first area, a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface, a first side surface continuous from the first main surface, a second side surface positioned inside the first side surface in a plan view and continuous from the second main surface, and a continuous surface continuous from each of the first side surface and the second side surface, the second light guide positioned in the first opening between the liquid crystal panel and the light receiving element and a second light source opposed to each of the continuous surface and the second side surface between the first main surface and the second main surface to irradiate light onto the second side surface, a light reflective layer covering each of the continuous surface and the first side surface, a continuous surface continuous from each of the first side surface and the second side surface, and a first main surface extending over the entirety of the first area and the entirety of the second area, a second main surface extending the first area alone and positioned in the opposite side of the first surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 6 of Pat 024 as at least suggesting wherein the opening includes a side surface between the first main surface and the second main surface, and the light reflecting material is disposed to face the side surface.

Claims 1-2, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of co-pending Application No. 17/314,437 (reference application, “App 437”) in view of Bae et al (US 20090296026 A1; “Bae”).
Table 3
Claim 1 of the Pending Application
Claim 6 of App 437
An electronic device comprising: 
a liquid crystal panel; 
an illumination device configured to illuminate the liquid crystal panel; and 
a light reflecting material, 
wherein the illumination device includes: 
a first light guide having an opening; 


a first light source configured to irradiate the first light guide with light; 
a second light guide formed in the opening; and 

a second light source configured to irradiate the second light guide with light, and 
the light reflecting material is located between the first light guide and the second light guide in the opening.
An electronic equipment comprising: 
a liquid crystal panel; 
an illumination device illuminating the liquid crystal panel, 

the illumination device comprising: 
a first light guide including a first opening composed of a notch or a through hole and being opposed to the liquid crystal panel; 
a first light source opposed to the first light guide 
a second light guide provided in the first opening and opposed to the liquid crystal panel; 
a second light source opposed to the second light guide; 
a photoreceiver overlaid on the liquid crystal panel and receiving light via the liquid crystal panel, wherein the photoreceiver is provided in the first opening, and the second light guide is located between the liquid crystal panel and the photoreceiver the illumination device further comprises a light-shielding wall located between the first light guide and the second light guide, the second light guide includes a first main surface opposed to the liquid crystal panel, a second main surface on an opposite side of the first main surface, and a side surface located between the first main surface and the second main surface, and the light-shielding wall surrounds the side surface; 
wherein the second light guide includes a transmissive area and a diffusion area, the transmissive area is overlaid on the photoreceiver, and the diffusion area is not overlaid on the photoreceiver; 
the illumination device further comprises a wiring substrate on which the second light source is mounted, the second light source is opposed to the side surface, and the wiring substrate is located between the second light source and the light-shielding wall, wherein the illumination device further comprises a casing located in the first opening, the casing includes a tubular portion located between the first light guide and the light-shielding wall, and a plate portion located between the second light guide and the liquid crystal panel, and the plate portion includes a third opening overlaid on the transmissive area


Re Claim 1:
With the exception of the underlined limitation (also discussed below), Claim 6 of App 437 discloses the limitation of the claim as indicated by the italicized text.
Claim 6 of App 737 does not disclose a light reflecting material located between the first light guide plate and the second light guide in the opening.
Bae teaches a light reflecting material (reflection plate 112, Figs 1 and 3) located between a first light guide plate and a second light guide in an opening (opening shown in Fig 1 transposed with Fig 3, wherein the opening is under edge 111B of 100A1 and occupied by light input part 111A, LED 113, and circuit board 114 of second module 100A2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device in claim 6 in App 437 by including a light reflecting material as taught in at least principle by Bae for the benefit of improving lighting efficiency.
Re Claim 2:
 Claim 6 of App 437 further discloses a light receiving element that overlaps the liquid crystal panel and the second light guide and receives light through the liquid crystal panel by the description of the photoreceiver in Table 3, above.
Re Claim 4:
Claim 6 of App 437 further discloses wherein the second light guide includes a first main surface opposed to the liquid crystal panel and a second main surface opposed to the first main surface, and a light emitting surface of the second light source is disposed to face the second main surface by the description of the second light guide, first main surface, and second main surface in Table 3, above.
Re Claims 1-2, and 4:
Mutatis mutandis with Claim 6 of App 437, Claim 8 of App 437 in view of Bae discloses, teach, suggests, or renders obvious the limitations of the claims.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/493,035 (reference application, “App 035”) in view of Bae.
Table 4
Claim 1 of the Pending Application
Claim 1 of App 035
An electronic device comprising: 
a liquid crystal panel; 
an illumination device configured to illuminate the liquid crystal panel; and 
a light reflecting material, 
wherein the illumination device includes: 
a first light guide having an opening; 

a first light source configured to irradiate the first light guide with light; 
a second light guide formed in the opening; and 




a second light source configured to irradiate the second light guide with light, and 
the light reflecting material is located between the first light guide and the second light guide in the opening.
An electronic device comprising: 
a liquid crystal panel; and 
an illumination device configured to illuminate the liquid crystal panel, 

wherein the illumination device includes: 
a first light guide having a first opening and facing the liquid crystal panel; 
a first light source facing the first light guide; 

a second light guide provided in the first opening and having a first main surface facing the liquid crystal panel, a second main surface opposite to the first main surface, and a side surface located between the first main surface and the second main surface; 
a second light source having a light emitting surface facing the side surface; and 
a wavelength conversion element located between the side surface and the light emitting surface, and configured to convert a wavelength of light from the second light source.


Re Claim 1:
With the exception of the underlined limitation (also discussed below), Claim 1 of App 035 discloses the limitation of the claim as indicated by the italicized text.
Claim 1 of App 035 does not disclose a light reflecting material located between the first light guide plate and the second light guide in the opening.
Bae teaches a light reflecting material (reflection plate 112, Figs 1 and 3) located between a first light guide plate and a second light guide in an opening (opening shown in Fig 1 transposed with Fig 3, wherein the opening is under edge 111B of 100A1 and occupied by light input part 111A, LED 113, and circuit board 114 of second module 100A2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device in claim 1 in App 035 by including a light reflecting material as taught in at least principle by Bae for the benefit of improving lighting efficiency.
Re Claim 2:
Claim 1 of App 035 does not disclose a light receiving element that overlaps the liquid crystal panel and the second light guide and receives light through the liquid crystal panel.
Bae teaches a light receiving element (upper cover 270, Fig 34) that overlaps the liquid crystal panel (overlap shown in Fig 34) and the second light guide (Fig 3 transposed with Fig 34) and receives light through the liquid crystal panel (due to the configuration of Fig 3 transposed with Fig 34).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device in claim 1 of App 035 by including a light receiving element as taught in at least principle by Bae for the benefit of protecting the liquid crystal panel (evident by the configuration shown in Fig 34 of Bae).

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al (US 20090296026 A1; “Bae”).
Re Claim 1:
Bae discloses an electronic device (liquid crystal display device 400, shown in at least Figs 1-4 and 34-35, described in at least ¶ 0213 as well as below) comprising: 
a liquid crystal panel (liquid crystal panel 200, shown in Fig 34 and described in ¶¶ 0213-0215); 
an illumination device (back-light unit 100A, shown in at least Figs 1-4 and described in at least ¶¶ 0039-0040) configured to illuminate the liquid crystal panel (configuration shown in Figs 34-35 and described in ¶¶ 0213 as liquid crystal display device 400 can be fabricated by using the back-light unit in accordance with one of the first to sixth embodiment of the present invention (reference numerals 100A to 100F, hereinafter represented with a reference numeral 100) described before and the liquid crystal display panel 200 and 0219 as back-light unit 100 may be position in rear of the liquid crystal display panel 200); and 
a light reflecting material (reflection plate 112), 
wherein the illumination device (100, 100A) includes: 
a first light guide (light guide plate 111 of first module 100A1) having an opening (opening shown in Fig 1 transposed with Fig 3, wherein the opening is under edge 111B of 100A1 and occupied by light input part 111A, LED 113, and circuit board 114 of second module 100A2); 
a first light source (113 of 100A1) configured to irradiate the first light guide (100A1) with light (configuration shown Fig 3); 
a second light guide (specifically input part 111A of light guide plate 111 of 100A2) formed in the opening (configuration shown in Fig 3); and 
a second light source (113 of 100A2) configured to irradiate the second light guide with light (configuration shown in Fig 3), and the light reflecting material (112) is located between the first light guide and the second light guide (between 111A of 100A2 and 111B of 100A1) in the opening (configuration shown in Fig 3).
Re Claim 2:
Bae further discloses a light receiving element (upper cover 270, Fig 34) that overlaps the liquid crystal panel (overlap shown in Fig 34) and the second light guide (Fig 3 transposed with Fig 34) and receives light through the liquid crystal panel (due to the configuration of Fig 3 transposed with Fig 34).
Re Claim 3:
Bae further discloses wherein the second light source (113 of 100A2) is located between the light reflecting material and the second light guide (between 112 on bottom of 111B of 100A1 and 111A of 100A2).
Re Claim 5:
Bae further discloses wherein the second light guide includes a first main surface opposed to the liquid crystal panel (surface of light guide plate 111 of 100A2 facing toward 200, Fig 3 transposed with Fig 34), a second main surface opposed to the first main surface (surface of 111 of 100A2 facing away from 200, Fig 3 transposed with Fig 34), and a side surface between the first main surface and the second main surface (specifically the surface on 111B of 100A2 in which 112 is disposed perpendicular to the first and second main surfaces), and the light reflecting material is disposed to face the side surface (configuration shown on left side of Fig 3).

Allowable Subject Matter
Claims 4 and 6-10 would be allowable if rewritten to overcome the rejections under the Double Patenting section (or provide a terminal disclaimer as appropriate), set forth in this Office action and (for dependent claims) to include all of the limitations of the base claim and any intervening claims.
Re Claim 4:
The closest prior art of record, Bae fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a light emitting surface of the second light source is disposed to face the second main surface as set forth in the claim. Therefore, the claim is novel.
Outside of hindsight reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second light source of Bae to meet the claim limitations since such a modification would not have been expected to provide a significant benefit, could destroy the functionality of the electronic device, and would at best complicate the design of the electronic device. Therefore, the claim is non-obvious.
Re Claim 6:
The closest prior art of record, Bae fails to disclose or suggest the combined structure and functionality of an opening penetrating between the first main surface and the second main surface as set forth in the claim.
An analysis of the claim limitations as compared with the disclosure of Bae is given below.
Bae discloses an electronic device (liquid crystal display device 400, shown in at least Figs 1-4 and 34-35, described in at least ¶ 0213 as well as below) comprising: 
a liquid crystal panel (liquid crystal panel 200, shown in Fig 34 and described in ¶¶ 0213-0215); 
an illumination device (back-light unit 100A, shown in at least Figs 1-4 and described in at least ¶¶ 0039-0040) configured to illuminate the liquid crystal panel (configuration shown in Figs 34-35 and described in ¶¶ 0213 as liquid crystal display device 400 can be fabricated by using the back-light unit in accordance with one of the first to sixth embodiment of the present invention (reference numerals 100A to 100F, hereinafter represented with a reference numeral 100) described before and the liquid crystal display panel 200 and 0219 as back-light unit 100 may be position in rear of the liquid crystal display panel 200); and 
a light reflecting material (reflection plate 112), 
wherein the illumination device (100, 100A) includes: 
a first light guide (light guide plate 111 of first module 100A1); 
a first light source (113 of 100A1) that faces the first light guide (faces 111 of 100A1) and is configured to irradiate the first light guide with light (configuration shown in Fig 3); 
a second light guide (111 of second module 100A2); and 
a second light source (113 of second module 100A2) that faces the second light guide (faces 111 of 100A2) and is configured to irradiate the second light guide with light (shown with arrow in Fig 3), 
the first light guide includes a first main surface opposed to the liquid crystal panel (surface of light guide plate 111 of 100A1 facing away from 200, Fig 3 transposed with Fig 34), and a second main surface opposed to the first main surface (surface of light guide plate 111 of 100A1 facing toward 200, Fig 3 transposed with Fig 34), 
the second light guide (specifically input part 111A of light guide plate 111 of 100A2) is formed in an opening (opening shown in Fig 1 transposed with Fig 3, wherein the opening is under edge 111B of 100A1 and occupied by light input part 111A, LED 113, and circuit board 114 of second module 100A2), and 
the light reflecting material (112) is located between the first light guide and the second light guide (between 111A of 100A2 and 111B of 100A1) in the opening (configuration shown in Fig 3).
Bae does not disclose an opening penetrating between the first main surface and the second main surface. Therefore, the claim is novel.
Outside of hindsight reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening of Bae to meet the claim limitations since such a modification would not have been expected to provide a significant benefit, could destroy the functionality of the electronic device, and would at best complicate the design of the electronic device. Therefore, the claim is non-obvious.
Re Claims 7-10:
The claims contain allowable subject matter due to their dependence on base claim 6.

Conclusion
The prior art made of record, below, but not relied upon is considered pertinent to applicant's disclosure.
Baba (US 20060262564 A1) discloses a second light guide disposed within an opening of a first light guide.
Hasegawa et al (US 20210263375 A1) is the Pre-Grant Publication for App 437. The examiner notes that the instant application is not shielded under exception 35 U.S.C. § 102(b)(1) from App 437 from being used as 35 U.S.C. § 102 (a)(1) reference since Inventor Hasegawa is not shown to be part of the inventive entity on the instant application.  
Shimokawa et al (US 20220026625 A11) is the Pre-Grant Publication for App 035.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875